DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Omori et al., EP 1367547, cited in applicant IDS, discloses a method for secure verification of opening of a safe door of a safe of an automated teller machine (0026) including a first reading operation in which a value of a parameter from a memory area of a cash box is read from a storage compartment of the safe and is stored in a memory area of a control unit as a first parameter value (box memory 208, 0032), a second reading operation in which a value of a parameter from a memory area of a verification adapter is read from the storage compartment of the safe and is stored in the memory area of the control unit as a second parameter (box setting memory unit 308, 0032), checking, with aid of the control unit, whether the first parameter value differs from the second parameter value (0033, Fig. 7), and when the first parameter value differs from the second parameter value (Fig. 10), verifying opening of the safe door by the control unit (“the sensor not shown checks if the door of the ATM 100 is closed” 0033). Omori discloses that when there is an inconsistency in the comparison, displaying a warning (Fig. 8). In Figure 10, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Mercier et al., USPN 2006/0152339, is cited as relevant art that discloses a method of comparing stored values to locate any inconsistencies in a lock box opening system (0013), but line Omori, the result of the comparison triggers an alarm or warning rather than verification of a door opening. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434